FILED
                              NOT FOR PUBLICATION                             AUG 10 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WAN SOO CHEE; et al.,                            No. 06-71952

               Petitioners,                      Agency Nos. A072-343-669
                                                             A072-343-670
  v.                                                         A072-343-671
                                                             A072-343-672
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                       MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Wan Soo Chee, Kum Nam Chee, Sung Ae Chee, and Bong Suk Chee,

natives and citizens of South Korea, petition for review of the Board of

Immigration Appeals’ order dismissing their appeal from an immigration judge’s




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal order. We have jurisdiction under 8 U.S.C. § 1252, and we deny the

petition for review.

      We reject petitioners’ contention that the government failed to establish

removability by clear and convincing evidence, because they conceded

removability. See Young Sun Shin v. Mukasey, 547 F.3d 1019, 1024 (9th Cir.

2008) (“[W]here the alien concedes removability, the government’s burden in this

regard is satisfied.” (citation and quotation omitted)).

      Petitioners’ contention that the government should be equitably estopped

from ordering their removal is unavailing. See Sulit v. Schiltgen, 213 F.3d 449,

454 (9th Cir. 2000) (“[E]stoppel against the government is unavailable where

petitioners have not lost any rights to which they were entitled.”); cf. Salgado-Diaz

v. Gonzalez, 395 F.3d 1158, 1165-68 (9th Cir. 2005).

      Petitioners’ remaining contentions are not persuasive.

      PETITION FOR REVIEW DENIED.




                                           2                                   06-71952